UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2276


In re: COREY THOMAS JONES,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                     (1:11-cr-00530-CMH-2; 1:14-cv-01493-CMH)


Submitted: April 19, 2018                                         Decided: April 23, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Corey Thomas Jones, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Corey Thomas Jones petitions for a writ of mandamus, alleging that the district

court has failed to rule on a number of motions and memoranda filed in his prior

postconviction proceedings. He seeks an order from this court directing the district court

to act. The underlying record demonstrates, however, that final orders have been entered

in these postconviction proceedings, and the cited motions are no longer pending. Jones

is therefore not entitled to mandamus relief. Although we grant leave to proceed in forma

pauperis, we deny the mandamus petition as moot. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            2